Hatch, J.:
I concur in the views expressed by Mr. Justice Cullen in his opinion. I am also of opinion that actionable negligence upon the part of the defendant, in this case, was not established. There may exist circumstances where leaving a hose, of this character, stretched across the wharf ■ might constitute negligence. But under the circumstances of this case the inference of negligence may not be drawn. I do not understand that any. of my associates dissent from this view, but prefer to' place the reason for their conclusion upon the ground stated in the opinion.
Judgment and or.aer reversed and new trial granted, costs to abide the event.